     Case 5:21-cv-00204-RGK-JDE Document 5 Filed 02/18/21 Page 1 of 1 Page ID #:28




 1                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   KENYON DARRELL BROWN,                   )      No. 5:21-cv-00204-RGK (JDE)
                                             )
12                     Petitioner,           )
                                             )      JUDGMENT
13                      v.                   )
                                             )
     UNKNOWN,                                )
14                                           )
                                             )
15                     Respondent.           )
                                             )
16
17
           Pursuant to the Order Summarily Dismissing Action,
18
           IT IS ADJUDGED that the action is dismissed without prejudice.
19
20
21   Dated: February 18, 2021
22                                               ______________________________
23                                               R. GARY KLAUSNER
                                                 United States District Judge
24
25
26
27
28
